         Case 3:20-cv-08016-DLR Document 40 Filed 11/17/20 Page 1 of 17




 1   Penny L. Koepke
 2   pkoepke@hoalaw.biz
     Maxwell & Morgan, P.C.
 3   4584 E. Baseline Road, Suite 104
     Mesa, Arizona 85206
 4
     Telephone (480) 833-1001
 5
     [Additional counsel appearing on signature page]
 6
 7   Attorneys for Plaintiff and the Classes

 8
                         IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE DISTRICT OF ARIZONA
10
       Brenda Whittaker, individually and on
11     behalf of all others similarly situated,   Case No. 3:20-cv-08016-DLR
12
                                Plaintiff,        PLAINTIFF’S RESPONSE IN
13                                                OPPOSITION TO DEFENDANT’S
         v.                                       MOTION FOR JUDGMENT ON
14                                                THE PLEADINGS
15     All Reverse Mortgage, Inc., a California
       corporation,                               Hon. Douglas L. Rayes
16
                                                  Complaint Filed: January 16, 2020
                                Defendant.        FAC Filed: March 3, 2020
17
18
19
20
21
22
23
24
25
26
27
28
            Case 3:20-cv-08016-DLR Document 40 Filed 11/17/20 Page 2 of 17




 1   I.       INTRODUCTION
 2            Seeking to avoid this lawsuit challenging its serial violations of the Telephone
 3   Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA” or the “Act”), Defendant All
 4   Reverse Mortgage, Inc. (“ARM” or “Defendant”) moves this Court for judgment on the
 5   pleadings. To hear ARM tell it, the Supreme Court’s recent decision in Barr v. American
 6   Association of Political Consultants, Inc. (“AAPC”), 140 S. Ct. 2335, 2343, 207 L. Ed. 2d
 7   784 (2020), nullified the entirety of the TCPA from the time the Act was amended in 2015
 8   (the “2015 Amendment”) until the date of judgment in AAPC on remand—thereby
 9   depriving this Court of subject matter jurisdiction.
10            ARM’s reasoning falls apart. That is, ARM turns AAPC on its head, overlooks the
11   express language of the AAPC Opinion as to severability, and insists that the TCPA
12   simply was without force between 2015 and the date judgment was entered in AAPC. In
13   reality, far from declare the last 5 years of the TCPA unconstitutional, AAPC did just the
14   opposite.
15            While ARM’s lawyers have convinced two district courts to agree,1 this Court
16   should refuse to be the third. The decisions in Creasy and Lindenbaum ignore over 100
17   years of Supreme Court precedent, cited favorably in AAPC, that holds unconstitutional
18   amendments are a nullity and are “powerless to work any change to existing statutes.”
19   Likewise, ARM gives short shrift to the actual language of AAPC and its judgment with
20   respect to severability—which was endorsed by seven of the justices—all while placing
21   undue weight on Seila Law LLC v. CFPB, a recent severability decision that doesn’t
22   actually support its extreme reading of the law. Finally, and as Justice Kavanaugh
23   explains, it cannot be disputed that “[T]he people’s representatives have made crystal
24   clear that robocalls must be restricted.” AAPC, 140 S. Ct. at 2356. ARM’s approach, as
25
     1
         See Creasy v. Charter Comms., Inc., --- F.3d ---, No. 2:20-CV-01199, 2020 WL 5761117
26       (E.D. La. Sept. 28, 2020) (“Creasy”) and Lindenbaum v. Reagly, LLC, No. 1:19-CV-
27       2862, 2020 WL 6361915 (N.D. Ohio Oct. 29, 2020) (“Lindenbaum”).
            PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
28                                                 -1-
           Case 3:20-cv-08016-DLR Document 40 Filed 11/17/20 Page 3 of 17




 1   endorsed by Creasy and Lindenbaum, seeks to override legislative intent and
 2   impermissibly rewrite the TCPA out of existence.
 3           In short, and as explained further below, Creasy and Lindenbaum were incorrectly
 4   decided, and the Court should refuse to grant judgment on the pleadings.
 5   II.     BACKGROUND
 6           Before explaining the legal infirmities that undermine ARM’s argument, a brief
 7   review of the TCPA and the arguments that brought us here is helpful.
 8   The TCPA, in Effect Since 1991, was Amended in 2015
 9           In 1991, “[v]oluminous consumer complaints about abuses of telephone
10   technology—for example, computerized calls dispatched to private homes—prompted
11   Congress to pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 370–71, 132
12   S. Ct. 740, 744, 181 L. Ed. 2d 881 (2012) (“Congress determined that federal legislation
13   was needed because telemarketers, by operating interstate, were escaping state-law
14   prohibitions on intrusive nuisance calls.”); see also Marks v. Crunch San Diego, LLC, 904
15   F.3d 1041, 1043 (9th Cir. 2018), cert. dismissed, 139 S. Ct. 1289, 203 L. Ed. 2d 300
16   (2019) (explaining that “[t]elemarketing sales had ‘skyrocketed to over $435 million in
17   1990,’ which was a ‘fourfold increase since 1984.’”) (citing 137 Cong. Rec. S16,971
18   (daily ed. June 27, 1991) (statement of Rep. Pressler)).
19           Despite the law’s enactment and steady enforcement over the past several decades,
20   incessant telemarketing continues to this day. As explained by the Court in AAPC, “[t]he
21   Federal Government receives a staggering number of complaints about robocalls—3.7
22   million complaints in 2019 alone. The States likewise field a constant barrage of
23   complaints. For nearly 30 years, the people’s representatives in Congress have been
24   fighting back…[t]he Telephone Consumer Protection Act of 1991, known as the TCPA,
25   generally prohibits robocalls to cell phones and home phones.” 140 S. Ct. at 2343.
26
27
           PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
28                                                -2-
          Case 3:20-cv-08016-DLR Document 40 Filed 11/17/20 Page 4 of 17




 1   TCPA Defendants challenged the constitutionality of the government-debt exception
 2          Despite the generally longstanding prohibition on robocalls, in 2015 Congress
 3   amended the TCPA as part of the Bipartisan Budget Act to “allow robocalls that are made
 4   to collect debts owed to or guaranteed by the Federal Government, including robocalls
 5   made to collect many student loan and mortgage debts.” Id. In response, TCPA defendants
 6   began mounting legal challenges, claiming that the 2015 Amendment violated the First
 7   Amendment to the Constitution by favoring certain speech. For a remedy, they asked
 8   these courts to declare the entire Act unconstitutional.
 9          In response, multiple courts partly agreed and found that the government debt
10   collection violated the First Amendment. At the same time, these courts also found that
11   the exception, having been added in 2015, is severable in light of the TCPA’s severability
12   clause and does nothing to negate liability under the otherwise valid robocall prohibitions
13   while it was supposedly in effect. See, e.g., Taylor v. KC VIN, LLC, No. 4:19-CV-00110-
14   NKL, 2019 WL 6499140, at *16 (W.D. Mo. Dec. 3, 2019) (“Given the general
15   presumption in favor of severability, the apparent Congressional intent that the
16   unconstitutional provision be severed, and the TCPA’s demonstrated ability to be fully
17   operative without the severed provision, the Court finds the government-debt exception is
18   severable. Other courts have found the same.”) (citing Perrong v. Liberty Power Corp.,
19   411 F. Supp. 3d 258, 268 (D. Del. 2019) (“There is no evidence that Congress would not
20   have enacted the TCPA without the exception for government debt.”); Wilson v. PH
21   Phase One Operations L.P., No. CV DKC 18-3285, 2019 WL 4735483 (D. Md. Sept. 27,
22   2019); Katz v. Liberty Power Corp., LLC, No. 18-CV-10506-ADB, 2019 WL 4645524 (D.
23   Mass. Sept. 24, 2019)).
24   The Supreme Court in AAPC severed the government debt collection exception but
     upheld the remainder of the TCPA
25
            The issue eventually reached the Supreme Court in AAPC. Examining the nature of
26
     the 2015 Amendment, the plurality Opinion explained that:
27
         PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
28                                                -3-
            Case 3:20-cv-08016-DLR Document 40 Filed 11/17/20 Page 5 of 17




              In short, the robocall restriction with the government-debt exception is
 1
              content-based. Under the Court's precedents, a “law that is content based” is
 2            “subject to strict scrutiny.” Reed, 576 U.S., at 165, 135 S.Ct. 2218. The
              Government concedes that it cannot satisfy strict scrutiny to justify the
 3            government-debt exception. We agree.
 4   AAPC, 140 S. Ct. at 2347. “Having concluded that the 2015 government-debt exception
 5   created an unconstitutional exception to the 1991 robocall restriction,” the AAPC Court’s
 6   analysis turned to “whether to invalidate the entire 1991 robocall restriction, or instead to
 7   invalidate and sever the 2015 government-debt exception.” Id. at 2348. Expressly
 8   rejecting AAPC’s assertion that the entire 1991 robocall restriction was unconstitutional,
 9   the Court addressed whether the 2015 Amendment could be severed from the rest of the
10   statute, ultimately concluding that “the text of the Communications Act’s severability
11   clause requires that the Court sever the 2015 government-debt exception from the
12   remainder of the statute.” Id. at 2353–54.2
13            This didn’t end the analysis, however. Explaining that, “[t]his is an equal-treatment
14   case, and equal-treatment cases can sometimes pose complicated severability questions,”
15   Justice Kavanaugh’s opinion additionally addressed the appropriate remedy, namely
16   whether to “extend benefits or burdens, rather than nullifying the benefits or burdens.” Id.
17   at 2354. Observing that “[t]he government-debt exception is a relatively narrow exception
18   to the broad robocall restriction, and severing the government-debt exception does not
19   raise any other constitutional problems,” Justice Kavanaugh concluded his opinion with
20   the following holding:
21            [A]s we have explained, severing the 2015 government-debt exception cures
              the unequal treatment and constitutes the proper result under the Court’s
22
              traditional severability principles. In short, the correct result in this case is
23            to sever the 2015 government-debt exception and leave in place the
              longstanding robocall restriction.
24
     Id. at 2355 (emphasis added).
25
26   2
         The Court additionally explained that the 2015 Amendment would’ve been severable
27       under a presumption of severability. AAPC, No. 19-631, 18.
            PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
28                                                   -4-
            Case 3:20-cv-08016-DLR Document 40 Filed 11/17/20 Page 6 of 17




 1            Ignoring this language entirely, ARM claims that AAPC decision actually requires
 2   the opposite conclusion. As explained below, this Court should deny its Motion for
 3   Judgment on the Pleadings.
 4   III.     ARGUMENT
 5            ARM ignores binding Supreme Court precedent that holds unconstitutional
 6   amendments are powerless to change existing statutes and fails to accord sufficient weight
 7   to Justice Kavanaugh’s specific ruling that the robocall prohibition remained in effect.
 8   Likewise, ARM’s reliance on Seila Law is misplaced, and the Court should reject its
 9   invitation to rewrite the TCPA in a way Congress plainly never intended.
10            A.     ARM ignores over 100 years of Supreme Court precedent, cited
                     favorably in AAPC, that holds unconstitutional amendments are a
11                   nullity and, therefore, powerless to work any change to existing statutes.
12
              The first problem for ARM is that “an unconstitutional statutory amendment ‘is a
13
     nullity’ and ‘void’ when enacted, and for that reason has no effect on the original statute.”
14
     AAPC, 140 S. Ct. at 2353 (citing Frost v. Corp. Comm’n, 278 U.S. 515, 527, 49 S. Ct.
15
     235, 239, 73 L. Ed. 483 (1929); Marbury v. Madison, 5 U.S. 137, 2 L. Ed. 60 (1803)). Put
16
     simply, unconstitutional amendments have no impact on the original statute. As the
17
     Supreme Court explained in Frost:
18
              Here it is conceded that the statute, before the amendment, was entirely valid.
19            When passed, it expressed the will of the Legislature which enacted it.
              Without an express repeal, a different Legislature undertook to create an
20
              exception, but, since that body sought to express its will by an amendment
21            which, being unconstitutional, is a nullity and, therefore, powerless to work
              any change in the existing statute, that statute must stand as the only valid
22            expression of the legislative intent.
23   Frost, 278 U.S. 515, 526–27 (explaining further that “no law can be changed or repealed
24   by a subsequent act which is void because unconstitutional. An act which violates the
25   Constitution has no power and can, of course, neither build up nor tear down. It can
26   neither create new rights nor destroy existing ones. It is an empty legislative declaration
27
            PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
28                                                  -5-
          Case 3:20-cv-08016-DLR Document 40 Filed 11/17/20 Page 7 of 17




 1   without force or vitality.”) (citing In Carr, Auditor, v. State ex rel. Coetlosquet, 127 Ind.
 2   204, 215, 26 N. E. 778, 781 (11 L. R. A. 370, 22 Am. St. Rep. 624)); see also Eberle v.
 3   People of State of Michigan, 232 U.S. 700, 705, 34 S. Ct. 464, 465, 58 L. Ed. 803 (1914)
 4   (“[I]n the case at bar the original local option law of 1889 had been held to be
 5   constitutional as a whole, and its validity could not be impaired by the subsequent
 6   adoption of what were in form amendments, but, in legal effect, were mere nullities.”).3
 7          ARM’s Motion for Judgment on the Pleadings makes no mention of Frost or
 8   Eberle, nor of AAPC’s favorable treatment of both cases. The silence speaks volumes.
 9   ARM has no persuasive answer to this authority because it plainly holds that an
10   unconstitutional amendment, like the TCPA’s government debt-collection provision added
11   to the statute in 2015, “is an empty legislative declaration without force or vitality.” Had
12   the TCPA not existed as a constitutional law prior to the amendment, ARM’s position
13   might carry more weight4; however, it is undisputed that the TCPA was constitutional
14   prior to the addition of the government debt collection exception and that the amendment,
15   added years later, is unconstitutional. As such, the 2015 amendment was “powerless to
16   work any change in the existing [TCPA, and] that statute must stand as the only valid
17   expression of the legislative intent.” Frost, 278 U.S. 515, 526–27.
18          Though Judge Feldman’s decision in Creasy similarly makes no mention of either
19   Frost or Eberle, Judge Gaughan admittedly attempted to distinguish Eberle in
20   Lindenbaum. This Court should reject her analysis. First, the Lindenbaum decision failed
21   to address Frost, which is even more on point than Eberle and plainly held that “no law
22   3
       These authorities most closely adhere to the Supreme Court’s approach to severability
23   more generally, which emphasizes judicial modesty. See Free Enter. Fund v. Pub. Co.
     Accounting Oversight Bd., 561 U.S. 477, 508, 130 S. Ct. 3138, 3161, 177 L. Ed. 2d 706
24   (2010) (explaining that “when confronting a constitutional flaw in a statute, we try to limit
25   the solution to the problem,” severing any “problematic portions while leaving the
     remainder intact.”) (citing Ayotte v. Planned Parenthood of Northern New Eng., 546 U.S.
26   320, 328–329, 126 S.Ct. 961, 163 L.Ed.2d 812 (2006)).
     4
27     See Section III.C., infra (citing Frost, 278 U.S. at 525).
         PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
28                                                 -6-
          Case 3:20-cv-08016-DLR Document 40 Filed 11/17/20 Page 8 of 17




 1   can be changed or repealed by a subsequent act which is void because unconstitutional.”
 2   278 U.S. at 527 (internal citations omitted).
 3          Second, Lindenbaum pointed out that in Eberle, a state Supreme Court had found
 4   the statute was initially constitutional, while in AAPC the U.S. Supreme Court determined
 5   constitutionality. This is a distinction without a difference: the inquiry is whether a statute
 6   that was previously constitutional had an amendment tacked on later that is
 7   unconstitutional but ultimately severed. It shouldn’t matter whether the Court that
 8   determined constitutionality in the first instance was State or Federal nor did this impact
 9   the AAPC decision.
10          Third, Judge Gaughan incorrectly rejected the notion that an unconstitutional
11   amendment is void ab initio. Lindenbaum, No. 1:19 CV 2862, 2020 WL 6361915, at *7
12   (N.D. Ohio Oct. 29, 2020). In doing so she ignored Justice Kavanaugh’s explanation that
13   “an unconstitutional statutory amendment ‘is a nullity’ and ‘void’ when enacted, and for
14   that reason has no effect on the original statute.” AAPC, 140 S. Ct. at 2353 (emphasis
15   added). Judge Gaughan responds that the amendment couldn’t actually be void ab initio
16   because Footnote 12, discussed in greater detail in the next section, specified that the
17   decision reached as to severability wouldn’t be used to penalize those who made
18   government-debt collection calls during the time the amendment was operative on the
19   (mistaken) belief that the exception comported with the Constitution. If the amendment
20   was never operative at all, then per Judge Gaughan’s reasoning there would be no basis
21   for treating it as having been operative with respect to anyone during the period before it
22   was declared unconstitutional.
23          While Judge Gaughan raises an interesting question as to whether Justice
24   Kavanaugh’s Footnote 12 should have gone so far as to shield government debt collectors
25   who relied on the facial validity of the exception for the calls they made (together with
26   potential doubts about the enforceability of this provision), the existence of this language
27
         PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
28                                                   -7-
            Case 3:20-cv-08016-DLR Document 40 Filed 11/17/20 Page 9 of 17




 1   in the Footnote, which Judge Gaughan otherwise considers “orbiter dicta”, shouldn’t be
 2   used to negate over 100 years of jurisprudence holding firmly that unconstitutional
 3   amendments are a nullity when enacted and are powerless to impact otherwise pre-
 4   existing constitutional statutes.5
 5            In sum, Eberle and Frost, as recognized expressly in AAPC, are good law, and an
 6   amendment that is added to an otherwise pre-existing constitutional law that is later
 7   severed on grounds that it is unconstitutional does not act to poison the entirety of the
 8   statute during the time the amendment was in effect. Rather, absent an express repeal of
 9   the law, the statute as it existed pre-amendment “must stand as the only valid expression
10   of the legislative intent.” Because ARM’s position undeniably contradicts such intent, this
11   Court should refuse to adopt it.
12            B.     Try as it may, ARM cannot delete Justice Kavanaugh’s judgment as to
                     severability, of which Footnote 12 is part, and which unambiguously
13                   contradicts ARM and the opinions reached in Creasy and Lindenbaum.
14            Relatedly, ARM takes great pains to discount Footnote 12 of Justice Kavanaugh’s
15   plurality opinion, which states:
16            As the Government acknowledges, although our decision means the end of
17            the government-debt exception, no one should be penalized or held liable for
              making robocalls to collect government debt after the effective date of the
18            2015 government-debt exception and before the entry of final judgment by
              the District Court on remand in this case, or such date that the lower courts
19            determine is appropriate. See Reply Brief 24. On the other side of the ledger,
20            our decision today does not negate the liability of parties who made
              robocalls covered by the robocall restriction.
21
     AAPC, 140 S. Ct. at 2355 n.12 (emphasis added). Despite the plain language used in the
22
     footnote, ARM claims the wording “ambiguous” and, echoing Creasy, calls this footnote
23
     “pure obiter dicta” that “is unnecessary to the decision in the case.” (Def. Mot. 11.)
24
25
     5
         As explained in the next section, this is particularly the case where, as here, the supposed
26       orbital dicta simply echoes the Court’s holding as to severability, which expressly stated
27       that the robocall prohibition shall remain in effect.
            PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
28                                                   -8-
         Case 3:20-cv-08016-DLR Document 40 Filed 11/17/20 Page 10 of 17




 1         ARM’s argument is an act of attempted misdirection. While the footnote may not
 2   be the Court’s holding as to severability, Justice Kavanaugh’s severability judgment set
 3   forth in Section III—which was joined by 7 of the Justices (the entire Court except for
 4   Justices Gorsuch and Thomas)—actually concludes with the following holding: “In short,
 5   the correct result in this case is to sever the 2015 government-debt exception and leave
 6   in place the longstanding robocall restriction.” AAPC, 140 S. Ct. at 2355 (emphasis
 7   added). It is this holding to which Footnote 12 is appended, and it makes emphatically
 8   clear that with respect to severability, the Court’s judgment is that the amendment was
 9   severed and the “longstanding robocall restriction” remained in place. Id. at 2355. By
10   focusing instead on the Footnote 12 and proceeding as if the only holding in the opinion
11   adopted by a majority of the Justices was that the “automated-call ban combined with the
12   government-debt exception was unconstitutional pre-severance,” (Def. Mot. 12) ARM
13   impermissibly writes the express language of the severability holding out of the opinion.
14   There is no basis for doing so other than to shield ARM from liability, and the Court
15   should reject ARM’s attempted redraft.
16         Moreover, Footnote 7 of the AAPC Opinion addressed the issue of “invalidat[ing]
17   more than just the offending provision”. The Court stated:
18         If courts had broad license to invalidate more than just the offending
           provision, a reviewing court would have to consider what other provisions to
19         invalidate: the whole section, the chapter, the statute, the public law, or
20         something else altogether. Courts would be largely at sea in making that
           determination, and usually could not do it in a principled way. Here, for
21         example, would a court invalidate all or part of the Bipartisan Budget Act of
           2015 rather than all or part of the 1991 TCPA? After all, that 2015 Bipartisan
22
           Budget Act, not the 1991 TCPA, added the constitutionally problematic
23         government-debt exception. That is the kind of free-wheeling policy question
           that the Court's presumption of severability avoids.
24
     AAPC, 140 S. Ct. at 2351, n.7. Thus, following ARM’s argument to its logical end would
25
     result in the entire Bipartisan Budget Act of 2015 being invalidated. The Court should
26
     decline to reach such a conclusion.
27
         PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
28                                               -9-
         Case 3:20-cv-08016-DLR Document 40 Filed 11/17/20 Page 11 of 17




 1          Adopting ARM’s position would also elevate Justice Gorsuch’s dissent, in which
 2   only Justice Thomas joined, above the majority’s severability judgment. ARM fails to
 3   provide any rationale for this. Justice Gorsuch, in dicta of his own, described the
 4   majority’s severability judgment as a “suggestion,” but that doesn’t negate its legal effect.
 5   Section III’s judgment as to severability states clearly that “the correct result in this case is
 6   to sever the 2015 government-debt exception and leave in place the longstanding
 7   robocall restriction,” Id. at 2355 (emphasis added), before ever reaching the footnote—
 8   which essentially repeated the holding for emphasis.
 9          Further, and as explained above, characterizing Footnote 12 as dicta would work to
10   potentially harm those callers who, unlike ARM, in good faith made “robocalls to collect
11   government debt after the effective date of the 2015 government-debt exception and
12   before the entry of final judgment by the District Court on remand in AAPC.” Footnote 12
13   serves to protect from liability those callers who, relying on the apparently facial validity
14   of the government-debt exception, weren’t actually excepted from the TCPA. Discounting
15   Footnote 12 as “pure obiter dicta” would have the likely impact of exposing these callers
16   to potential liability.
17          Finally, ARM claims that Footnote 12, at most, only applies to past judgments
18   reached during period of time the government-debt collection exception was supposedly
19   in force. (Def. Mot. 12-13.) The Court should refuse this attempted re-write as well: as
20   much as it is improper to delete language from the decision that ARM finds unfavorable, it
21   is equally improvident to insert language that simply isn’t there. Indeed, nowhere does
22   Footnote 12, or Section III’s severability judgment, ever purport to “leave in place” only
23   judgments that were reached during the pre-severance period.
24          ARM’s discussion of Footnote 12 continues to turn the actual decision reached in
25   AAPC on its head: ARM asks this Court to strike “the correct result in this case is to sever
26   the 2015 government-debt exception and leave in place the longstanding robocall
27
          PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
28                                                 -10-
         Case 3:20-cv-08016-DLR Document 40 Filed 11/17/20 Page 12 of 17




 1   restriction” from the judgment as to severability while at the same time it tries to read
 2   language limiting the holding (as repeated in Footnote 12) solely to past judgments into
 3   the decision that simply isn’t there. While ARM’s same lawyers may have convinced two
 4   out-of-circuit district courts to reimagine AAPC in this way, this Court should not be so
 5   similarly persuaded.
 6          C.     The Supreme Court’s decision in Seila Law in no way supports ARM’s
                   argument.
 7
            ARM also maintains that the Supreme Court’s decision in Seila Law, LLC v.
 8
     Consumer Fin. Prot. Bureau, 140 S. Ct. 2183, 2193, 207 L. Ed. 2d 494 (2020), which was
 9
     issued this past June, supports its position that the entire TCPA from 2015 until now was
10
     rendered a nullity by AAPC. Fortunately for consumers harmed by ARM’s telemarketing,
11
     Seila Law does no such thing.
12
            First, Seila Law doesn’t address the situation present in Eberle, Frost, AAPC and,
13
     by extension, the instant matter: the impact of an unconstitutional amendment that was
14
     added to an otherwise constitutional law once the amendment has been severed. Seila Law
15
     challenged the make-up of the Consumer Financial Protection Bureau (“CFPB”),
16
     specifically restrictions placed on the President’s ability to remove the Bureau’s single
17
     director under The Dodd-Frank Wall Street Reform and Consumer Protection Act
18
     (“Dodd-Frank”), 124 Stat. 1376. Seila Law concluded that such restrictions violated the
19
     Constitution’s separation of powers. Critically, however, at no point does the decision
20
     address the impact of any amendments to Dodd-Frank—the restrictions on the President’s
21
     ability to remove the CFPB’s Director were included in the original act. See, e.g., Frost,
22
     278 U.S. at 525 (explaining that “If section 3714 as originally passed had contained the
23
     proviso, the effect would be to render the entire section invalid…. But the proviso here in
24
     question was not in the original section. It was added by way of amendment many years
25
     after the original section was enacted.”). As such, the key question in this matter—
26
     whether an unconstitutional amendment to the TCPA rendered the entire Act
27
         PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
28                                                -11-
         Case 3:20-cv-08016-DLR Document 40 Filed 11/17/20 Page 13 of 17




 1   unconstitutional during the period in which the Amendment was in effect (from enactment
 2   prior to judgment severing it in AAPC)—simply wasn’t implicated or addressed in Seila
 3   Law in any way. As such, Seila Law is inapposite.
 4          Second, even if the Court were to consider Seila Law on point (it shouldn’t) in
 5   remanding the case for further consideration, Seila Law focused on Congressional intent.
 6   That is, Seila Law required remand to address the Government’s position that the demand
 7   for documents served on Seila Law, LLC remained enforceable (despite having been
 8   issued by a Director who had been granted unconstitutional authority) due to the
 9   “ratification” of the demand by an Acting Director. As the Seila Law court explained:
10          As the defendant in this action, petitioner seeks a straightforward remedy. It
            asks us to deny the Government’s petition to enforce the civil investigative
11          demand and dismiss the case. The Government counters that the demand,
12          though initially issued by a Director unconstitutionally insulated from
            removal, can still be enforced on remand because it has since been ratified
13          by an Acting Director accountable to the President. The parties dispute
            whether this alleged ratification in fact occurred and whether, if so, it is
14
            legally sufficient to cure the constitutional defect in the original demand.
15          That debate turns on case-specific factual and legal questions not addressed
            below and not briefed here. A remand for the lower Courts to consider those
16          questions in the first instance is therefore the appropriate course—unless
17          such a remand would be futile.

18   140 S. Ct. at 2208. In determining whether remand would be futile, the Seila Court
19   focused on whether the directorship provision was severable which, in turn, hinged “on
20   the critical question [of] whether Congress would have preferred a dependent CFPB to no
21   agency at all.” Id. at 2183 (emphasis in original) (“That is the only question we have the
22   authority to decide, and the answer seems clear…[w]e think it clear that Congress would
23   prefer that we use a scalpel rather than a bulldozer in curing the constitutional defect we
24   identify today.”). Because the Court refused to conclude that Congress would’ve wanted
25   no CFPB at all, the majority severed the directorship provision and remanded for further
26   proceedings.
27
         PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
28                                               -12-
         Case 3:20-cv-08016-DLR Document 40 Filed 11/17/20 Page 14 of 17




 1          If the presence of the offending provision, in and of itself, had been sufficient to
 2   render the entire CFPB unconstitutional—as ARM would have this Court believe—then
 3   there would have been no need for remand. Seila Law reached the opposite conclusion.
 4   Moreover, and continuing the trend of judicial restraint exercised in Seila Law, Justice
 5   Kavanaugh in AAPC explained that the preference wasn’t to throw out the entire statute
 6   but simply to sever the remaining provisions.
 7          And of course, the case for honoring Congressional intent and refusing to negate an
 8   otherwise constitutional enactment has even greater force where, as here, the offensive
 9   provision was present in an amendment which was later severed. Again, unlike the
10   directorship provision that was present in Dodd-Frank from the get-go, the government
11   debt collection assessment was added as an amendment to the TCPA—an act that had
12   been otherwise constitutional for decades and can stand independently as the truest
13   expression of legislative intent.
14          As a final point here, Justice Kavanaugh repeatedly cited Seila Law favorably in
15   AAPC and never once intimated that it rendered the entire TCPA void during the pre-
16   severance life of the 2015 Amendments. Nor did Justice Gorsuch make such a claim in the
17   dissent. This Court should refuse to reach conclusions endorsed by none of the Justices.
18          In short, Seila Law doesn’t actually offer ARM much support.
19          D.     There is no question that Congress intended the robocall restriction to
                   remain valid.
20
            Lastly, and as Justice Kavanaugh explained in the Court’s judgment as to
21
     severability, that “[T]he people’s representatives have made crystal clear that robocalls
22
     must be restricted.” AAPC, 140 S. Ct. at 2356. ARM understandably desires the opposite:
23
     it broke the law and wants a proverbial “get out of jail free” card. But that would require
24
     upending the entirety of the TCPA for the last 5 years—an Act that has independently
25
     stood as Constitutionally firm since 1991—a conclusion no lawyer or jurist could credibly
26
     claim reflects the intent of Congress. While Justice Kavanaugh explained that debt-
27
         PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
28                                                -13-
           Case 3:20-cv-08016-DLR Document 40 Filed 11/17/20 Page 15 of 17




 1   collectors who had made calls on behalf of the government pursuant to unconstitutional
 2   exception couldn’t be held liable for calls during that period of time, the robocall
 3   restriction plainly stands.
 4           Of course, ARM didn’t rely on the exception for government debt collectors—it
 5   made telemarketing calls and texts that have been unlawful for decades. This Court should
 6   refuse to excuse such violations based upon two district court decisions that disregard the
 7   intent of Congress and overlook a century of American jurisprudence.
 8   IV.     CONCLUSION
 9           ARM’s arguments fail. ARM fails to cite long-standing precedent that holds
10   unconstitutional amendments are legal nullities that are powerless to impact pre-existing
11   constitutional enactments. ARM also ignores the actual language of Justice Kavanaugh’s
12   judgment with respect to severability, which a total of 7 justices signed onto, concluding
13   that “the correct result in this case is to sever the 2015 government-debt exception and
14   leave in place the longstanding robocall restriction.” Instead, ARM places undue weight
15   on Seila Law, a case that, by emphasizing judicial restraint, actually supports Plaintiff’s
16   position. Ultimately, ARM’s argument flatly contradicts Congressional intent, which no
17   one could credibly argue supports a finding that the entire TCPA was ineffective for the
18   last 5 years. While ARM would certainly benefit from such a liability shield, there is
19   simply no legal justification for crafting one.
20           WHEREFORE, Plaintiff respectfully requests that the Court deny ARM’s Motion
21   for Judgment on the Pleadings and for such additional relief as the Court deems necessary,
22   reasonable, and just.
23
24                                              Respectfully Submitted,
25                                              BRENDA WHITTAKER, individually and on
26                                              behalf of all others similarly situated,
27
           PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
28                                                -14-
        Case 3:20-cv-08016-DLR Document 40 Filed 11/17/20 Page 16 of 17




     Dated: November 17, 2020             By:      /s/ Patrick H. Peluso
 1
                                                    One of Plaintiff’s Attorneys
 2
                                          Penny L. Koepke
 3                                        pkoepke@hoalaw.biz
 4                                        Maxwell & Morgan, P.C.
                                          4584 E. Baseline Road, Suite 104
 5                                        Mesa, Arizona 85206
                                          Telephone (480) 833-1001
 6
 7                                        Patrick H. Peluso*
                                          ppeluso@woodrowpeluso.com
 8                                        Taylor T. Smith*
 9                                        tsmith@woodrowpeluso.com
                                          Woodrow & Peluso, LLC
10                                        3900 East Mexico Avenue, Suite 300
                                          Denver, Colorado 80210
11
                                          Telephone: (720) 213-0676
12                                        Facsimile: (303) 927-0809
                                          *Pro Hac Vice
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
         PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
28                                          -15-
         Case 3:20-cv-08016-DLR Document 40 Filed 11/17/20 Page 17 of 17




 1                              CERTIFICATE OF SERVICE
 2         The undersigned hereby certifies that a true and correct copy of the above titled
 3   document was served upon counsel of record by filing such papers via the Court’s ECF
 4   system on November 17, 2020.
 5                                            /s/ Patrick H. Peluso
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
         PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
28                                              -16-
